DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 29 July 2021 in response to the non-final office action mailed on 29 March 2021 has been considered.  Claim(s) 1-19 is/are pending.  Claim(s) 18 and 19 has/have been added.  Claim(s) 1-19 has/have been examined in this action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,835,609 to Oscar.

Regarding claim 1, Oscar discloses a roof shingle tile (Fig.1) comprising: a first side (right side of Fig.1) opposite a second side (left side of Fig.1), a top edge (top of Fig.1) opposite a bottom groove (groove formed by overlap lip 7), a top gutter (16 on top), and a side gutter (16 on right side of Fig.1); wherein the bottom groove extends along a bottom edge of the tile that includes a bottom edge of the side gutter (the groove formed by 7 extends along the bottom edge of the tile, the edge including the bottom edge of the side gutter); further wherein the top edge comprises a tongue (6) portion sized to fit within the bottom groove of a vertically adjacent tile (Fig.11); and 
Regarding claim 2, further comprising an overhang (lip 7) extending from the bottom edge of the tile.  
Regarding claim 5, wherein the side gutter further comprises one or more raised partitions (partition that formed 2 channels on right side of Fig.1) forming water channels.  
Regarding claim 6, further comprising a notched recessed portion on a back surface of the tile for receiving the top gutter of a vertically adjacent tile (notches formed by 17 on the bottom edge of Fig.2).  
Regarding claim 7, wherein the notched recessed portion is sized such that the bottom surface of the tile and a bottom surface of the vertically adjacent tile form a substantially continuous surface (Fig.11).  
Regarding claim 8, wherein the second side further comprises a side edge (left edge of Fig.6) extending substantially to and along the side gutter of the horizontally adjacent tile.  
Regarding claim 10, Oscar discloses a method of installing a plurality of roof shingle tiles on a roof deck (Fig.11), the method comprising: a. providing a plurality of roof shingle tiles (each of the tiles 1/2 of Fig.1) comprising a first side (right side of Fig.1) opposite a second side (left side of Fig.1), a top edge (top of Fig.1) opposite a bottom groove (groove formed by lip 7), a top gutter (16 of top of Fig.1), and a side gutter (16, right side of Fig.1), wherein the bottom groove extends along a bottom edge of the tile that includes a bottom edge of the side gutter (the groove formed by 7 
Regarding claim 13, wherein an overhang extending from the bottom edge of the second-row tiles overlaps the top gutter and top edge of the first-row tiles (7).  

Claim(s) 1, 2, 5, 6, 8-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2018-0017574 to Deok.

Regarding claim 1, Deok discloses a roof shingle tile comprising: a first side (left side of Fig.2) opposite a second side (right side of Fig.2), a top edge (top of Fig.2) opposite a bottom groove (lower groove formed in the bottom right side of Fig.3), a top 
Regarding claim 2, further comprising an overhang (11, 14) extending from the bottom edge of the tile.  
Regarding claim 5, wherein the side gutter further comprises one or more raised partitions (31) forming water channels.  
Regarding claim 6, further comprising a notched recessed portion on a back surface of the tile for receiving the top gutter of a vertically adjacent tile (Fig.4).  
Regarding claim 8, wherein the second side further comprises a side edge (right sidewall of Fig.2) extending substantially to and along the side gutter of the horizontally adjacent tile.  
Regarding claim 9, wherein the side gutter comprises a slope enabling the side gutter to overhang the bottom groove that extends along the bottom edge of the side gutter (Fig.1).  
Regarding claim 10, Deok discloses a method of installing a plurality of roof shingle tiles on a roof deck, the method comprising: a. providing a plurality of roof shingle tiles comprising a first side opposite a second side (See claim 1), a top edge opposite a bottom groove (see claim 1), a top gutter (see claim 1), and a side gutter (see claim 1), wherein the bottom groove extends along a bottom edge of the tile that 
Regarding claim 13, wherein an overhang (11) extending from the bottom edge of the second-row tiles overlaps the top gutter and top edge of the first-row tiles (Fig.4).  
Regarding claim 14, wherein a water flow surface of the side gutter of the second-row tiles extends to the upper surface of the first-row tiles (the side gutters empty onto the surface of the gutters below in order to keep the moisture above the tiles and not on the surface of the roof).  
Regarding claim 15, further comprising the step of installing a starter strip (40a, Fig.4) on the roof deck, wherein the starter strip comprises a tongue (top of 40A) sized for mating with  the groove of each first-row tile (Fig.4).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,835,609 to Oscar.

Regarding claims 18 and 19, Oscar does not specifically disclose wherein each of the one or more tiles in the second horizontal row are installed directly vertical to a corresponding first row tile or horizontally offset to a corresponding first row tile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have installed the shingles in a vertically aligned or a vertically offset orientation in order to achieve the desired aesthetic appearance of the roof structure. Since the shingle tiles have top and side gutters, the shingle tile will effectively drain water in any of the configurations.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,835,609 to Oscar in view of US 8,713,861 to Desloover.

Regarding claims 11 and 12, Oscar disclose the tiles being installed on purlins and does not disclose the tiles being installed flat on a roof structure using fasteners in the top gutter portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have installed the tiles of Oscar flat on a roof structure using fasteners as taught by Desloover so to enable one to use the drainage roof tiles on different types of roof structures and further removing the need to take the time and effort to install roof purlins.

Claims 3, 4, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2018-0017574 to Deok.

Regarding claim 3, Deok discloses water travel paths from the top gutter ot the side gutter but does not specifically teach a a sloped lower portion in the top gutter for directing water to the side gutter when installed on a roof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the top gutter having a surface sloped toward the side gutter in order to effectively move water to the side gutters for proper drainage, with a sloped surface moisture may remain trapped in the top gutter, thereby forming mold or water damage concerns.
Regarding claim 4, wherein the top gutter further comprises an end stop (right wall of the gutter, Fig.2) on the lower portion opposite the side gutter.  
Regarding claim 16, Deok does not specifically disclose wherein the starter strip comprises a plurality of starter strip pieces installed adjacent one another to form a continuous starter strip. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the front starter strip from multiple pieces so to enable the start strip to extend the entire length of the roof, thereby eliminating the need to transport and install overly long sections of starter strip. Longer sections are easier to damage during transport and installation.
Regarding claim 17, Deok does not specifically disclose wherein the starter strip comprises a fastener receiving area, and further wherein the fastener receiving area is overlapped by the first row of tiles during installation.  
	The strip of Deok receives fasteners to be installed on the roofing structure; Deok is simply silent on the fasteners and the location. The tiles of Deok overlap all portions of the starter strip. It would have been obvious to overlap the fastening sections of the starter strip to protect the fasteners as well as provide a means to move moisture and water away from any openings in the starter strip and roof surface.
Regarding claims 18 and 19, Deok does not specifically disclose wherein each of the one or more tiles in the second horizontal row are installed directly vertical to a corresponding first row tile or horizontally offset to a corresponding first row tile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have installed the shingles in a vertically aligned or a vertically offset orientation in order to achieve the desired aesthetic appearance of the roof structure. Since the shingle tiles have top and side gutters, the shingle tile will 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-17 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oscar and Deok.

Conclusion
Multiple attempts were made to contact Mr. Andrew Shores to discuss possible claim amendments to overcome the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635